                                IN THE UNITED STATES DISTRICT COURT
                     Case 1:20-po-00055-SAB   Document
                                    For The Eastern       10OfFiled
                                                    District        04/17/20 Page 1 of 1
                                                               California

         UNITED STATES OF AMERICA,                        Case No. 1:20-po-00055-SAB

                             Plaintiff,                   WAIVER OF DEFENDANT’S
         v.                                               PRESENCE (Limited Proceedings);
                                                          and ORDER
         LILO HARTFIELD,                                  (Misdemeanor)

                            Defendant.


 Pursuant to Federal Rule of Criminal Procedure 43(b)(2) and 43(b)(3), the Defendant having been advised of the right to be
 present at all stages of this criminal case hereby requests that this Court proceed in Defendant’s absence on every occasion that
 the Court may permit, except for entry of a guilty or nolo contendere plea, trial and sentencing. Defendant agrees that
 Defendant’s interests shall be represented at all times by the presence of Defendant’s attorney the same as if Defendant were
 personally present and requests that this Court allow Defendant’s attorney to represent Defendant’s interests at all times when
 Defendant is absent. Defendant further agrees that an order to the Defendant's attorney that Defendant's presence is required at a
 particular hearing will be deemed notice to the defendant of the requirement of the Defendant’s appearance at court hearing on
 the date and time ordered to appear.

 As a result, the Defendant acknowledges that it is Defendant’s responsibility to know of all future court dates and to stay in
 close contact with Defendant’s counsel prior to and immediately after Defendant’s hearing.
 Defendant also acknowledges that Defendant is required to update the Court and Defendant’s counsel of any change of address
 and Defendant’s counsel of any change in contact information. Defendant acknowledges that a failure to abide by any of these
 requirements may result in this waiver being vacated by the Court.

 Defendant acknowledges that a failure to appear at a hearing for which the Defendant was ordered to appear, even if the
 Defendant’s counsel is unable to advise Defendant of the hearing, will result in the issuance of a warrant for the Defendant’s
 arrest and may result in additional criminal charges.

 I agree to the terms set forth above and agree to be in contact with my attorney and know that a failure to appear by me
 when ordered to do so, even when not present at the hearing for which I am ordered to appear, or when the hearing involves
 the entry of a guilty or nolo contendere plea, trial and sentencing will result in a warrant for my arrest. I also acknowledge
 that counsel will act on my behalf when absent from court proceedings but that I must be present when ordered by the court
 for a guilty or nolo contendere plea, trial, and sentencing. I acknowledge that I can personally appear at any hearing
 associated with my case if I so choose.

 DATED: 4/13/2020                                                  /s/ Lilo Hartfield
                                                                    DEFENDANT
 I acknowledge the foregoing.

 DATED: 4/13/2020                                                  /s/ Matthew Lemke
                                                                   DEFENDANT’S COUNSEL
                                         ORDER
  IT IS HEREBY ORDERED that pursuant to Fed. R. Crim. P. 43(b)(2) and 43(b)(3), Defendant’s appearance is excused at any
  and all criminal proceedings associated with this case until ordered to appear.

IT IS SO ORDERED.

Dated:        April 17, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
